Citation Nr: 1643238	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  10-04 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder and alcohol dependence.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse



ATTORNEY FOR THE BOARD

S. Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1999 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The Veteran testified at a hearing before the undersigned in May 2012.  A transcript is of record. 

The Board remanded this case in August 2012 for VA treatment records and a VA examination to evaluate the Veteran's PTSD as well as his claim for TDIU.  It now returns for appellate review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Veteran's claims must again be remanded for further development to ensure that they are afforded every consideration. 

In August 2012, the Board remanded the Veteran's claims for further development, including to gather the Veteran's complete VA treatment records and to provide him a VA examination.  

Thereafter, a review of the record shows that the Veteran failed to report for a VA examination scheduled for December 18, 2013.  However, there is no evidence in the claims file showing that the RO or the VAMC mailed notice of this VA examination to him at his address of record, as required by regulation.  See 38 C.F.R. § 3.1 (q) (notification for VA purposes is a written notice sent to the claimant's last address of record).  Consequently, the Board finds in the interest of fairness and due process, that another remand is required in order to schedule the Veteran for a VA examination.  A copy of the letter notifying the Veteran of the date and time of the examination should also be included in the claims file.  His updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran's complete treatment records from the VA Medical Center (VAMC) in Ann Arbor, Michigan, dated from September 2015, forward, have been associated with the virtual file.  

2.  Next, schedule the Veteran for a VA psychiatric examination.  A copy of the letter notifying the Veteran of the date and time of the examination must be included in the claims file.

The entire claims file and a copy of this REMAND must be made available to the examiner in conjunction with the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

The examiner must identify the symptoms and functional impairment associated with the Veteran's PTSD with major depressive disorder and alcohol dependence, and discuss the degree of occupational and social impairment caused by his symptoms.  Preferably, the appropriate Disability Benefits Questionnaire (DBQ) should be used for this purpose.  

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

3.  Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.  A copy of the letter notifying the Veteran of the date and time of the examination must be included in the claims file.

All indicated tests and studies are to be performed, and a comprehensive social, educational and occupational history obtained.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner.  

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., PTSD with depressive disorder and alcohol dependence; bilateral patellofemoral syndrome of the knees; and bilateral medial-lateral instability of the knees).

The examiner must suggest the type or types of employment, if any, in which the Veteran would be capable of engaging with his service-connected disabilities, given his skill set and educational background.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

4.  Finally, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

